Exhibit 10.1
COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS
The compensation committee of the board of directors of RadiSys Corporation
approved annual base salaries and target bonuses for the following "named
executive officers" (as defined by Item 402(a)(3) of Regulation S-K), effective
as of April 1, 2010:
 
 
Executive Officer
 
New Base Salary
 
Target Bonus
Scott Grout - President and
     Chief Executive Officer
 
$
476,736
 
 
$
444,920
 
Brian Bronson - Chief Financial
     Officer
 
$
298,835
 
 
$
215,460
 
Anthony Ambrose - VP & General Manager of
     Communications Networks
 
$
265,000
 
 
$
168,000
 
Christian Lepiane - VP Worldwide
     Sales
 
$
260,632
 
 
$
172,330
 
John Major - VP Global Operations
 
$
260,000
 
 
$
170,000
 

 
 